Title: Charles Adams to John Quincy Adams, 6 January 1796
From: Adams, Charles
To: Adams, John Quincy


          
            My dear Brother
            New York January 6th 1796
          
          Your letter of the 15th September arrived yesterday I own I have not so much cause to complain of my brothers as they have of me. It is reported and generally beleived that our Present Chief will decline serving for another term. I have been informed from good authority that such are his intentions. It is to be hoped that he will not make the trial as I am confident The People of this Country will never accept his resignation. Should he be removed by death I am persuaded The People would fix upon the man to succeed him with much more composure than is generally imagined. It has been an idea industriously circulated that confusion and tumult will follow the decease of George Washington but I trust this government does not depend upon the life of any man. I do not agree in opinion with you that the successor of the present first magistrate will hold a situation so very uncomfortable and dangerous Americans begin to see through the schemes and machination of certain factious and turbulent men among them and to be ashamed of the influence they have had over their passions. They will therefore unite more firmly to support The Constitution and The men who administer it.

They feel that gross deception has been used in order to destroy their confidence in their Magistrates. The greatest enemy we have to contend with is foreign influence. You and I very well know how active it has been for a long while Yet certain facts are coming to light which open the eyes and rouse the indignation of our Countrymen The body of the People scorn to be directed by French art or British insolence May heaven preserve the honest sentiment. Nothing can exceed the abuse upon honest men and measures which has for these two years past been disgorged from our presses, but The scriblers have gone too far and their weapons are turned against themselves Hamilton has this day given the public his last number of The Defence of the treaty. It will make a valuable volume. I hope you have received the numbers I sent. You will have the rest by this oportunity and as soon as the whole is published in a volume I will transmit it to you. Randolphs Defence of his resignation may excite some curious reflections. The intercepted letter shows what we have to depend on
          Our State Legislature commenced their session on the 4 inst and It gives me great satisfaction to find the three branches for the first time united in the support of Federal measures. I rejoice to see this State assuming her proper rank and throwing off the shackles of Clinton and his adherents This moment I have seen Mr Van Rensalaer who informs me he left you well in July He was taken and carried into Halifax where all his private letters were opened except one from Thos which he gave me Thus you see the British continue their civilities.
          With sincere affection I am / your brother
          
            Chas Adams
          
        